DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 22-26, 30-34, 37-39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moshe 4,464,915 (hereinafter Moshe).
Re Claim 17. (Original)
Moshe discloses a lock (Fig.1-4), comprising: a shackle (1) including first and second legs (3,2); and a crossbar (8) including a locking mechanism (10,13) operable to engage each of the first and second legs (17) to secure the shackle to the crossbar, the locking mechanism comprising a lock cylinder (10) including a keyway (Fig.1); wherein the lock cylinder is positioned between 
Re Claim 18. (Original)
Moshe discloses the lock of claim 17, wherein the first leg (3) is substantially parallel to the second leg (2), and wherein the keyway (9) is substantially parallel to the first and second legs.  
Re Claim 22. (New) 
Moshe discloses the lock of claim 17, wherein the first and second legs (3,2) of the shackle are arranged parallel with one another (Fig.1).  
Re Claim 23. (New) 
Moshe discloses the lock of claim 17, wherein the crossbar (8) comprises a first opening (12) and a second opening (12), and wherein the opening (9) aligned with the keyway comprises a third opening positioned longitudinally between the first and second openings (12,12); and wherein a first foot (3) extending from the first leg is received in the first opening (12), and wherein a second foot (2) extending from the second leg is received in the second opening (12).  
Re Claim 24. (New) 
Moshe discloses the lock of claim 23, wherein the lock cylinder (10) is positioned nearer the first foot (3) than the second foot (2).
Re Claim 25. (New)
Moshe discloses the lock of claim 23, further comprising: a first bolt (15) operable to engage the first foot (3); a second bolt (15) operable to engage the second foot (2); and wherein the locking mechanism (10) has a locking state in which an engagement portion of the first bolt is received in a first notch in the first foot, and in which an engagement portion of the second bolt is received in a second notch in the second foot; and wherein the locking mechanism (10) has an unlocking state in which the engagement portions of the first and second bolts are not received in the first and second notches of the first and second feet.

Moshe discloses the lock of claim 25, wherein the first bolt (15) and the second bolt (15) have different lengths (Fig.1).
Re Claim 30. (New) 
Moshe discloses a hoop lock (Figs. 1-4), comprising: a shackle (1) including first and second legs (3,2), wherein the first leg includes a first foot (3) and the second leg includes a second foot (2); a crossbar (8) including a first opening (12) configured to receive the first foot, a second opening (12) configured to receive the second foot, and third opening (9) positioned between the first and second openings; and a locking assembly (10) in the crossbar, the locking assembly comprising a lock device (10) positioned in the third opening and offset from a center location of the crossbar (Fig.1); wherein the locking assembly has a locking state in which the first and second feet are secured in the first and second openings in the crossbar; and wherein the locking assembly has an unlocking state in which the first and second feet are removable from the first and second openings in the crossbar.
Re Claim 31. (New)
Moshe discloses the hoop lock of claim 30, wherein the lock device (10; Fig.1) is positioned nearer the first foot (3) than the second foot (2).
Re Claim 32. (New)
Moshe discloses the hoop lock of claim 30, wherein the lock device comprises a lock cylinder (10) configured to permit transitioning between the locking state and the unlocking state.
Re Claim 33. (New) 
Moshe discloses the hoop lock of claim 32, wherein the lock cylinder (10) includes a spindle (conventional, at 13), wherein the spindle is rotatable in response to insertion of a proper key (at 9) into the lock cylinder.
Re Claim 34. (New) 
Moshe discloses the hoop lock of claim 30, wherein the locking assembly further comprises: a first bolt (15) operable to engage the first foot (3, 17); a second bolt (15) operable to engage the second foot (2, 17); wherein an engagement portion of the first bolt is received in a first notch (17) of the first foot when the locking assembly is in the locking state; wherein an engagement portion of the second bolt is received in the second notch (17) of the second foot when the locking assembly is in the locking state; and wherein the locking assembly (10) has an unlocking state in which the engagement portions of the first and second bolts are not received in the first and second notches of the first and second feet (3,2).
Re Claim 37. (New) 
Moshe discloses the hoop lock of claim 34, wherein the first bolt and the second bolt (15,15) have different lengths (Fig.1).
Re Claim 38. (New) 
As discussed above, Moshe discloses a hoop lock, comprising: a shackle including first and second legs, wherein the first leg includes a first foot having a first notch, and wherein the second leg includes a second foot having a second notch; a crossbar including a first opening configured to receive the first foot, a second opening configured to receive the second foot, and third opening positioned between the first and second openings; and a locking assembly in the crossbar, the locking assembly comprising: a lock device positioned in the third opening and offset from a center location of the crossbar; a first bolt operable to engage the first foot; a second bolt operable to engage the second foot; and wherein the locking assembly has a locking state in which an engagement portion of the first bolt is received in the first notch of the first foot and in which an engagement portion of the second bolt is received in the second notch of the second foot; and wherein the locking assembly has an unlocking state in which the engagement portions of the first and second bolts are not received in the first and second notches of the first and second feet.
Re Claim 39. (New) 
As discussed above, Moshe discloses the hoop lock of claim 38, wherein the lock device comprises a lock cylinder (10) configured to permit transitioning between the locking state and the unlocking state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshe in view of Chang 5,823,021 (hereinafter Chang).
Re Claim 27. (New)
Moshe discloses the lock of claim 25, but fails to specifically teach the lock assembly further comprising: a cam rotationally coupled to the locking mechanism and including a radial arm and an axial protrusion, wherein the axial protrusion is radially offset from a rotational axis of the cam, and wherein the cam is asymmetric about the rotational axis; a biasing member urging the second bolt toward the cam; wherein the first bolt includes a channel receiving the axial protrusion; wherein the second bolt includes a post engaged with the radial arm; and wherein the locking state of the locking mechanism corresponds to a first rotational position of the cam and the unlocking state of the locking mechanism corresponds to a second rotational position of the cam.
Chang teaches a lock assembly further comprising: a cam (Fig.1; 41) rotationally coupled to the locking mechanism (30) and including a radial arm (Fig.1; one of the rivet pins at 412 on the cam) and an axial protrusion (the other of the rivet pins at 412), wherein the axial protrusion is radially offset from a rotational axis of the cam, and wherein the cam (41) is asymmetric about the rotational axis; a biasing member (44) urging the second bolt toward the cam; wherein the first bolt includes a channel (432) receiving the axial protrusion (pin at 412); and wherein the second bolt includes a post (portion of bolt 43 adjacent the slot 432 which receives the rivet pin) engaged with the radial arm (pin at 412); and wherein the locking state of the locking mechanism corresponds to a first rotational position of the cam and the unlocking state of the locking mechanism corresponds to a second rotational position of the cam.
It would have been obvious to one of ordinary skill in the art to modify the cam configuration of Moshe by providing a well known variation as taught by Chang and as evidenced by the cited prior art cam/bolt configurations, in order to enhance the security of the lock.
Re Claim 28. (New) 
Moshe as modified by Chang discloses the lock of claim 27, wherein in the unlocking state, the post (at 432) is positioned between the first bolt and the lock device.
Re Claim 35. (New) 
As discussed above with respect to claim 27, Moshe as modified by Chang discloses the hoop lock of claim 34, further comprising: a cam rotationally coupled to the locking device and including a radial arm and an axial protrusion, wherein the axial protrusion is radially offset from a rotational axis of the cam, and wherein the cam is asymmetric about the rotational axis; a biasing member urging the second bolt toward the cam; wherein the first bolt includes a channel receiving the axial protrusion; wherein the second bolt includes a post engaged with the radial arm; and wherein the locking state of the locking assembly corresponds to a first rotational position of the cam and the unlocking state of the locking assembly corresponds to a second rotational position of the cam.

Claims 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshe in view of Chang 5,823,021 (hereinafter Chang) and further in view of Lach 2,282,983 (hereinafter Lach).
Re Claim 29. (New) 
Moshe as modified by Chang discloses the lock of claim 25, but fail to teach wherein the first notch has a first width, the second notch has a second width less than the first width, the first bolt has a first thickness corresponding to the first width, and the second bolt has a second thickness corresponding to the second width.
Lach discloses a padlock comprising a shackle (Fig.1; 11) with notches on each leg of different width to accommodate different thicknesses of the shackle bolt portions (13).
It would have been obvious to one of ordinary skill in the art to modify the shackle notch width and bolt thickness of Moshe in order to provide differing sizes as taught by Lach in order to enhance the security of the lock device.
Re Claim 36. (New) 
As discussed above, Moshe in view of Chang and Lach disclose the hoop lock of claim 34, wherein the first notch has a first width, the second notch has a second width less than the first width, the first bolt has a first thickness corresponding to the first width, and the second bolt has a second thickness corresponding to the second width.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675